Citation Nr: 1042596	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder.

2.  Entitlement to service connection for other acquired 
psychiatric disorders.



REPRESENTATION

Appellant represented by:	



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from December 1983 
to August 1989, from November 1996 to November 2000, and from 
February 2003 to May 2004.  He also served with Reserve 
components at various times.

This appeal arises to the Board of Veterans' Appeals (Board) from 
December 2006 and September 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  In pertinent part of a December 2006 
rating decision, the RO denied service connection for major 
depressive disorder.  In pertinent part of a September 2007 
rating decision, the RO denied service connection for post-
traumatic stress disorder (PTSD), major depressive disorder, and 
anxiety.  

The Board remanded the case in January 2010 for further 
development.

Because various psychiatric diagnoses, including PTSD and major 
depressive disorder, have been offered and because the Veteran 
seeks service connection for all psychiatric symptoms regardless 
of diagnostic classification, the Board has re-characterized the 
issues listed on page 1 to reflect the Court's holding in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant seeks 
service connection for the symptoms regardless of how those 
symptoms are diagnosed or labeled).

Service connection for major depressive disorder and anxiety is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran participated 
in combat. 

2.  A diagnosis of PTSD based on combat-related stressors has 
been offered.  

CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1154, 5103A, 5107 (West 2002); § 5103 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

As provided in 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 
2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA has a 
duty to notify and assist the claimant in the development of the 
claim.  In this case, the Board is granting the benefit sought on 
appeal.  Accordingly, the duty to notify and the duty to assist 
need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for 
which the Veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider 
the places, types, and circumstances of the Veteran's service, 
his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 38 U.S.C.A. 
§ 1154(b).  As explained below, because it is at least as likely 
as not that the Veteran was in combat, he will be afforded this 
consideration.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2010).

In Gaines v. West, 11 Vet. App. 353, 358-359 (1998), the Court 
stressed that a specific finding must be made as to combat status 
and that such combat status may be established through supporting 
evidence other than the receipt of combat awards.  

Applying Gaines to the instant case, the Veteran has competently 
and credibly testified that his supply convoy survived an enemy 
attack in Iraq by an improvised explosive device (hereinafter: 
IED) that caused casualties in the vehicle behind his.  He 
further testified that he was assigned to the 217th 
Transportation Company in Iraq.  Although he has not received a 
military decoration that VA may accept as conclusive evidence of 
combat participation, his DD Form 214, Release or Discharge from 
Active Duty, reflects that he served with a motor transport unit 
and that he served in an "imminent danger pay area Iraq/Kuwait" 
from April 16, 2003, to April 20, 2004.  

Research performed at the Board reflects that the 217th 
Transportation Company is an Army Reserve unit that was mobilized 
and deployed to Iraq in 2003.  Further research reflects that 
beginning in 2003, IEDs were frequently the method by which the 
enemy engaged coalition forces in Iraq and that in 2003, 40 to 60 
percent of all attacks began with an IED.  Some of these attacks 
included direct fire attacks immediately following the detonation 
of the device.  However, IEDs were also used as a stand-alone 
means to engage a convoy.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted that 
given the broad guidelines for what activity is considered combat 
with the enemy, an enemy mortar attack might be considered to be 
"combat-related."  Thus, the Board concludes that the Court 
might also construe an IED attack to be "combat-related."  

In September 2007, the Joint Services Records Research Center 
reported that the Veteran's claimed stressor was not verifiable 
due to a lack of specific information.  In Pentecost v. Principi, 
16 Vet. App. 124, 129 (2002), however, the Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the Veteran's own personal involvement, is 
not necessary.  Also see Suozzi v. Brown, 10 Vet. App. 307 
(1997).  

The present case presents issues similar to those presented in 
Gaines, Cohen, and Pentecost.  The Veteran has testified that his 
convoy was subjected to an IED attack.  Official records concede 
that he served in an imminent danger area in Iraq while assigned 
to a transportation company.  Personal involvement in an IED 
attack has not been documented in official records.  
Nevertheless, because the Veteran is competent to testify as to 
his proximity of an IED attack and his DD-214 clearly documents 
that he served in an imminent danger area, it is at least as 
likely as not that the Veteran engaged the enemy in combat when 
he survived an IED explosion.  

A June 2006 VA mental treatment report contains a diagnosis of 
major depressive disorder, single episode, which appeared to be 
related to marital problems rather than active service.  The 
psychiatric also felt that major depression was likely.  The 
report also contains an Axis 1 diagnosis of rule-out alcohol-
induced depression.  

A July 2008 VA mental evaluation report notes that the Veteran 
was being treated or "followed" by VA "for Depression and 
probably PTSD."  The Veteran reportedly continued to feel 
"different" since serving in Iraq.  The diagnostic impressions 
were major depressive disorder, single episode, and "PTSD, 
provisional (pending confirmation of stressors in service.)"  
This medical diagnosis is persuasive, as it based on accurate 
facts and is supported by a rationale.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains 
only data and conclusions is accorded no weight); also see 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion 
based upon an inaccurate factual premise has no probative value).  
There is no contrary medical opinion.  

Because the Veteran is a combat veteran, his assertions are 
sufficient to establish that he sustained a stressor during 
combat, even though no official record of such treatment exists.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (f).  Because the 
Claimed PTSD stressor needs no further confirmation, the Board 
will accept the diagnosis of PTSD.  

The only evidence remaining for evaluation is the Veteran's lay 
evidence concerning the etiology of PTSD.  The Board must address 
the competency, credibility, and probative value of the lay 
evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  
The lay evidence of record is competent with respect to 
observance of symptoms readily observable and it is credible, as 
there is no indication of lack of veracity.  Washington v. 
Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the lay 
evidence may establish a diagnosis or etiology only after further 
analysis.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 
F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: 
(1) lay person is competent to identify the medical condition; 
(2) lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional).  Lay statements are 
competent evidence with regard to descriptions of symptoms of 
disease or disability or an injury, but when the determinative 
issue involves a question of medical expertise, only individuals 
possessing specialized training and knowledge are competent to 
render an opinion.  See also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006) (The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a Veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the Veteran's ability 
to prove his claim of entitlement to disability benefits based on 
that competent lay evidence).

In this case, the Veteran's assertion of PTSD due to an IED 
attack supports a later diagnosis by a medical professional.  His 
lay evidence of etiology may therefore be used.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the claim.  
Service connection for PTSD must therefore be granted.  


ORDER

Service connection for PTSD is granted.





REMAND

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion where such is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).  
In this case, the Veteran has also requested service connection 
for anxiety and depression.  The Veteran has not been offered a 
compensation examination to determine the nature and etiology of 
each claimed nervous disorder.  While anxiety is mentioned, a 
diagnosis of major depressive episode has been offered.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any relevant VA 
and private psychiatric treatment reports 
not currently associated with the claims 
files.  

2.  The AMC should make arrangements for a 
psychiatric examination to determine the 
nature and etiology of claimed depression 
and anxiety.  The claims file should be 
made available to the physician for review.  
The physician is asked to review the claims 
file, note that service connection for PTSD 
has already been granted, examine the 
Veteran, and offer a current diagnosis, if 
forthcoming.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  

3.  After the development requested above 
has been completed to the extent possible, 
the AMC should re-adjudicate the claim.  If 
the benefits sought remain denied, the 
Veteran and his representative should be 
furnished an SSOC and given an opportunity 
to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to report for examination, without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


